COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
 WAYNE WRIGHT, INDIVIDUALLY,                   §
 AND WAYNE WRIGHT, LLP, D/B/A                                 No. 08-14-00303-CV
 WAYNE WRIGHT INJURY LAWYERS,                  §
                                                                 Appeal from the
                  Appellants,                  §
                                                           243rd Judicial District Court
 v.                                            §
                                                            of El Paso County, Texas
 ERIKA V. HERNANDEZ,                           §
                                                              (TC# 2014DCV1123)
                  Appellee.                    §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

trial court’s order denying Appellants’ motion to compel arbitration. We therefore reverse the

trial court’s order denying Appellants’ motion to compel arbitration and remand this matter to

the trial court for entry of an order compelling arbitration. We further order that Appellants

recover from Appellee all appellate costs, for which let execution issue. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF JULY, 2015.


                                            STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.